                                                                                      FILED
                                                                            CLERK,U.S. DISTRICT COURT


                                                                                  MAY 182021
 1                                                                         CENTRAL gS~RICT9F CALIFORNIA
                                                                           BY     ~n ~~~        DEPUTY
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
        UNITED STATES OF AMERICA,                   NO.2:16-CR-00857-RHW
11
                             Plaintiff,
12
                 v.
                                                    ORDER OF DETENTION AFTER
13                                                  HEARING
14     SEVAN KARAPETYAN,
                                                    [Fed.R.Crim.P. 32.1(a)(6);
15                           Defendant.             18 U.S.C. 3143(a)]
16 '
17
18           The defendant having been arrested in Los Angeles, California pursuant to a warrant
19     issued by the United States District Court for the Central District of California for alleged
20     violation of the terms and conditions ofthe defendant's supervised release; and
21           The Court having conducted a detention hearing pursuant to Federal Rule of Criminal
22     Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24     A.    (X)      The defendant has not met the defendant's burden of establishing by clear and
25     convincing evidence that the defendant is not likely to flee if released under 18 U.S.C. §
26     3142(b) or (c). This finding is based on the defendant's failure to proffer any evidence to
27     meet the defendant's burden on this issue;
28

                                                     1
 1         and
 2   B.   (X)     The defendant has not met the defendant's burden of establishing by clear and
 3   convincing evidence that the defendant is not likely to pose a danger to the safety of any
 4   other person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
 5   based on the defendant's failure to proffer any evidence to meet the defendant's burden on
 6   this issue; criminal history; and history of substance abuse.
 7
 8         IT THEREFORE IS ORDERED without prejudice that the defendant be detained
 9   pending the further revocation proceedings.
10
11   DATED: May 18, 2021
12
13
14
                                                             KAREN L. STEVENSON
15                                                     UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
